Citation Nr: 1241397	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  04-29 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a cardiac disability, to include bradycardia, including as secondary to service-connected posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for hypertension, including as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active service from December 1961 to June 1966. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Waco, Texas, which denied claims for service connection for a cardiac disability and for hypertension.  A videoconference Board hearing was held at the RO in October 2008 before the undersigned Acting Veterans Law Judge and a copy of the hearing transcript has been added to the record. 

In July and December 2008, the Board remanded the Veteran's appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  Thereafter, the Board issued a decision in February 2011 denying the claims on appeal.  

The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court), and in May 2012 the Court issued a Memorandum Decision that set aside the Board's February 2011 decision and remanded the matter for further development and readjudication.  

The issue of entitlement to service connection for erectile dysfunction has been raised by the record in the Veteran's Board hearing testimony (See Board Hearing Transcript at p. 31) but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this claim and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran seeks service connection for hypertension and a cardiac disability, to include bradycardia, secondary to his service-connected PTSD.  

Service connection may be granted for a disability proximately due to or the result of a service-connected disability and where aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Further, effective October 10, 2006, 38 C.F.R. § 3.310 was amended to codify the Court's holding in Allen, which relates to secondary service connection on the basis of the aggravation of a nonservice-connected disorder by service-connected disability.  See 38 C.F.R. § 3.310(b).  The amendment essentially requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation.

There are numerous opinions of record addressing whether the Veteran's hypertension and cardiac disability, to include bradycardia, are secondary to his PTSD; some are favorable and some are unfavorable.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Id., at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Board noted the medical evidence of record in its February 2011 decision and ultimately determined that the preponderance of the evidence was against the claim.

It was noted that the Veteran's STRs are silent for complaints, findings, treatment, or diagnosis relating to hypertension/high blood pressure or cardiac disability.  However, the ultimate issue in this case is not whether there is any relationship between the hypertension and cardiac disability and service, but rather whether there is a relationship between the claimed disabilities and the Veteran's service-connected PTSD. 

The favorable evidence includes an undated letter received in March 2006 from a private physician, Dr. Cain, who notes that it was his opinion that the Veteran's hypertension and bradycardia were potentially etiologically related to and almost certainly aggravated by his PTSD.  Dr. Cain also noted that hypertension and resulting heart disease are known to be stress sensitive illnesses and that PTSD, no doubt, causes stress. 

A May 2006 VA outpatient treatment record indicates that the Veteran had hypertension which generally was often stress-induced or at least stress-influenced and that PTSD very likely contributed to his blood pressure problem.

An undated letter from psychiatrist Dr. Cain received in June 2007 and again in March 2008 notes that there was evidence that pointed to abnormal stress responses being involved in causing various diseases or conditions, including: anxiety disorders, depression, high blood pressure, cardiovascular disease.  Dr. Cain added that elevated blood sugars and migraine headaches could also be stress responses and that overwhelming psychological stress like the Veteran experienced in Vietnam frequently leads to PTSD with symptoms such as insomnia, irritability, and difficulty concentrating.  Dr. Cain also noted that the Veteran's treatment records showed the Veteran had all the above conditions in addition to a sleep disorder with nightmares.  Thus, Dr. Cain concluded that, regarding the relationship of PTSD to hypertension, "if PTSD is not etiologic it almost certainly aggravated and accelerated your hypertension and other stress related illnesses." 

A November 2009 private outpatient treatment record notes that the Veteran had a history of PTSD, a variety of rhythm abnormalities, and depressed left ventricular function with reduced ejection fraction.  It also notes that the Veteran began to have atrial arrhythmias "a number of months ago" and that he was known to have hypertension.  The Veteran was advised that there was a fairly large body of literature that indicated that cardiac arrhythmias "may be caused by exacerbated stress disorders."  The assessment was pacemaker (permanent), hypertension, PTSD, ventricular hypertrophy (left), atrial fibrillation (paroxysmal), and atrial arrhythmias (probably stress induced). 

In February 2010, a letter from Dr. Schwade, a cardiologist, notes that he treated the Veteran for hypertension and a variety of cardiac arrhythmias which required special medication and a pacemaker.  Dr. Schwade stated that it was well known that arrhythmias can be related to stress and that the Veteran was under constant treatment for PTSD.  He opined that it was very likely that at least some of his arrhythmias were stress related. 

April 2009 studies of Dr. Kubsansky submitted in March 2010 noted that, based on his research, there was a link between PTSD and coronary heart disease. 

The unfavorable evidence includes an August 2005 VA outpatient treatment record, which notes that there was no medical evidence to support a relationship between the Veteran's blood pressure and heart condition and his insomnia. 
 
On June 2006 VA examination, the diagnosis was hypertensive vascular disease dating to 1992 and hypertensive cardiovascular disease manifested by left ventricular hypertrophy and apparent sick sinus syndrome.  The examiner opined that it was less likely than not that the Veteran's hypertension and bradycardia were secondary to PTSD. 

A March 2007 VA opinion by an internal medicine specialist concluded that the Veteran had sick sinus syndrome which was unaffected by PTSD and it would be pure speculation to state that the Veteran's PTSD has any effect on his hypertension and hypertension was worsened by the Veteran's being 80 pounds overweight. 

On February 2009 VA examination, the Veteran reported that he had been diagnosed as having high blood pressure in the late 80s or early 90s and his blood pressure became elevated three times per week when he got upset.  He also reported that he was diagnosed with bradycardia in the late 90s to early 2000s and, after being told he might have sick sinus syndrome, a pacemaker was implanted in 2006.  The diagnosis was high blood pressure and bradycardia status post pacemaker. 

In a February 2009 addendum to the February 2009 VA examination report, the VA examiner opined that the Veteran's high blood pressure and bradycardia status post pacemaker placement were less likely than not caused or aggravated by his service-connected PTSD and that bradycardia was more likely due to physiologic abnormality of the heart.  The VA examiner added that hypertension was a common condition and that according to the National Health and Nutrition Examination Survey that 30.1 percent of U.S. residents between the ages of 40 and 59 have hypertension and that according to Cecil's Essentials of Medicine 95 percent of cases of hypertension are primary in nature with secondary causes of hypertension being uncommon.  This VA examiner noted that, to date, there had been only a few studies that showed an increase in hypertension due to PTSD and that they had significant issues regarding their methodology.  She noted that the Veterans Affairs Normative Aging Study did not show an increase in blood pressure in patients with the highest scores for PTSD.  The VA examiner added that bradycardia has not been linked to PTSD and one would expect an increase in heart rate rather than a decrease in patients with PTSD due to catecholamine excess. 

In weighing the medical evidence of record and considering the pertinent factors for assigning a higher probative value to one medical opinion over another, the Board ultimately assigned the highest probative value to the opinion of the VA examiner in February 2009 and found that service connection for hypertension and a cardiac disability, to include bradycardia, was not caused or aggravated by his service-connected PTSD.

The Court, however, remanded the Board's February 2011 decision in May 2012 finding that, because the VA examiner's opinion relied on by the Board did not contain an explanation for her conclusion regarding the issue of aggravation, the February 2009 VA examination report was inadequate.  See Court Memorandum Decision at pp. 2.  The Court also determined that the Board did not explain clearly why it afforded greater weight to the opinion of the VA examiner over Dr. Cain, as both individuals are physicians and neither physician is noted as having a particular medical specialty.  Id., at pp. 3-4.  While Dr. Cain is a psychiatrist, the Court determined that this would not make his opinion any less probative than the opinion of the VA examiner.  Id.  Thus, the Court remanded the claim for further development and readjudication consistent with its memorandum decision.

In a September 2012 letter, the Veteran's representative requested that, if the claim could not be granted, then the Veteran's most recent VA treatment records should be obtained in order to show the progression of his heart disease.


Accordingly, the case is REMANDED for the following action:

1.  Obtain all relevant VA treatment records of the Veteran reflecting treatment for hypertension and/or his cardiac disability from the VA Medical Center in Dallas, Texas, dated from July 2009.  If efforts to obtain these records are unsuccessful, notify the Veteran and his service representative.

2.  Schedule the Veteran for the appropriate in-person VA examination for hypertension and cardiac disability.  If available, the same physician who conducted the February 2009 VA examination report should be asked to conduct the examination.  The claims file and a copy of this remand must be made available to and reviewed by the examiner.  All appropriate testing should be conducted.  Following examination of the Veteran, the examiner should provide a comprehensive assessment of the presence of any cardiac disability and/or hypertension.  The examiner also should provide an opinion as to the following: (a) Whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any current hypertension and/or cardiac disability, if diagnosed, was caused or aggravated (permanently worsened) by the Veteran's service-connected PTSD.  If any current hypertension and/or cardiac disability was aggravated by the Veteran's service-connected PTSD, then please state to the extent possible the baseline level of severity of the hypertension and/or cardiac disability before the onset of any aggravation.  

Please review the history of hypertension and cardiac disability including bradycardia, as well as the medical opinions of record from Dr. Cain (undated but received in March 2006 and June 2007 with another copy received in March 2008), Dr. Schwade (dated in November 2009 from the Dallas Heart Group and February 2010), as well as the VA examination report with addendum in February 2009.  A complete rationale must be provided for any opinions expressed.

3.  Review the medical opinion obtained as a result of the Veteran's VA examination to ensure that all remand directives have been accomplished.  If all questions posed by this remand are not answered or are not answered sufficiently, then return the case to the examiner for completion of the inquiry.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

